Citation Nr: 0315684	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-22 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

When the veteran's case was before the Board in July 2001, it 
was remanded to the RO for development regarding the issues 
of entitlement to service connection for post traumatic 
stress disorder (PTSD) and for multiple sclerosis (MS).  
While the case was in remand status, the RO granted service 
connection for PTSD.  The issue of entitlement to service 
connection for MS was returned to the Board in May 2003 for 
further appellate consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran does not have MS.


CONCLUSION OF LAW

MS was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
pertinent diagnosis, complaint, or abnormal finding.  

At a private psychological evaluation in October 1991, the 
veteran reported that he had been diagnosed with MS seven 
years previously.  The examiner noted that the illness was in 
remission, but that the veteran had once suffered from 
seizures and had taken Dilantin for a number of years.  He 
indicated that the veteran's balance was poor and that he had 
a slight speech impediment from the illness.  

Medical records from a former employer show that the veteran 
complained of dizziness in January 1977.  A notation dated in 
February 1977 shows that the veteran had been out of work for 
four weeks as a result of an ear infection.  A subsequent 
February 1977 note indicates that the veteran was seen 
because of his continuing absence due to dizziness, which the 
provider opined was due to labyrinthitis.

Letters dated in January 1996 from the veteran's siblings 
indicate that the veteran had suffered from dizziness, 
balance problems, headaches and double vision from 1974 
through 1976.  The veteran's sister related that he had often 
complained of headaches with double vision.  His brothers 
indicated that the veteran complained of such symptoms every 
two to three months during the identified period.  

A November 1996 note from A.C. Broughton, M.D. indicates his 
opinion that the symptoms suffered by the veteran during 1975 
and 1976 led up to a diagnosis of MS in 1977.  A May 1997 
letter from Dr. Broughton indicates that he saw the veteran 
in 1975 and that the veteran had complained of dizziness, 
headaches and blurred vision.  He indicated that those 
symptoms could have been related to the veteran's diagnosis 
of MS in 1977.  He opined that the veteran had MS prior to 
1977.

A February 1997 treatment note from Elaine Hart-Brothers, 
M.D. shows the veteran's report of MS being diagnosed in 
1977.  The veteran was noted to have decreased coordination 
and fine motor.  Dr. Hart-Brothers noted that reported 
parasthesias and tingling in the veteran's hand might not be 
MS.  

A November 1997 VA mental health clinic note shows a finding 
of MS, in remission, by history.

The veteran submitted to a VA neurological examination in 
March 1998.  The examiner noted that the claims folder was 
not available for review.  The veteran related that he had 
experienced episodes of falling beginning in the late 1970s.  
He reported that approximately two years later tests were 
performed and MS was diagnosed.  He indicated that his 
condition worsened in approximately 1980 and that he 
continued to have intermittent balance problems, diplopia, 
slurred speech and difficulty with frequent urination.  On 
physical examination, the veteran's speech was dysarthric.  
Cranial nerves were intact with the exception of decreased 
palatal elevation bilaterally.  Motor examination showed 5/5 
strength throughout.  The veteran had slightly increased 
tone, particularly in his lower extremities.  Sensory 
examination was decreased.  There was bilateral decrease in 
vibration.  The veteran had a mildly ataxic gait and 
coordination was relatively preserved.  No rebound was 
present.  The diagnosis was probable MS.  The examiner 
indicated that without review of previous records it was 
impossible to clearly document whether the veteran's 
conditions manifested themselves prior to November 1976.  A 
hand written addendum dated in September 1998 indicates that 
the veteran's claims folder was reviewed.  The examiner noted 
that there were no clinical records from 1975 through 1977 
and that it was impossible to determine what the diagnosis 
might have been.

In an October 2001 statement, the veteran indicated that he 
was being seen for MS by Dr. Hart-Brothers.  He also 
indicated that his employment health records were already of 
record and that he began receiving treatment at his 
employer's health clinic in 1973.  

A VA neurological examination was conducted in July 2002.  
The examiner noted that the claims folder was available, and 
related that in February 1977 the veteran's physician 
believed that the veteran had labyrinthitis.  The veteran 
indicated that it had been two years since his last VA visit, 
and that he had been working 40 hours per week for a printing 
company.  He reported headaches two to three times per week, 
alleviated by medication.  On neurological examination, the 
veteran had trouble standing with his eyes closed.  He could 
jog slightly, but he was unsteady standing on his toes or 
heels.  Tandem walk was poor.  The veteran's pupils, discs, 
rotations and fields were normal.  Movements of the face, 
tongue and palate were symmetric and there were no bruits in 
the neck or over the scalp.  Strength was good.  Reflexes 
were symmetric and active.  Babinski signs were absent.  The 
neurologic conclusion was gait ataxia for six to eight years 
characterized by faulty tandem walk and borderline Romberg, 
etiology unknown.  The examiner noted that he discussed the 
cranial CT with the patient who agreed to return to the VA 
medical center for further testing.

A July 2002 VA outpatient treatment note shows that the 
veteran presented complaining of balance problems since the 
1970s.  He reported that the problem was especially bad in 
the morning, when he had to use a cane or he would fall.  He 
indicated that he suffered from dizziness, blurred vision and 
occasional headaches.  The provider noted MS, apparently in 
remission for many years, diagnosis in question.  The veteran 
was referred to neurology.

Magnetic resonance imaging (MRI) of the veteran's brain was 
performed in November 2002.  The report indicates that the 
test was conducted according to the MS protocol.  There was 
marked diffuse cerebellar volume loss.  Cortically based 
areas of T2 hyperintensity were seen in both cerebellar 
hemispheres in keeping with areas of chronic infarction, 
particularly on the left.  There was also volume loss in the 
middle cerebellar peduncles.  Brainstem volume was preserved 
with the exception of a mildly decreased pons.  A few 
nonspecific scattered foci of T2 hyperintensity were seen in 
the centrum semi ovale bilaterally, superimposed on mild 
patchy hyperintensity in the corona radiata.  There was a 
small area of hyperintensity on T2 weighted images within the 
left pons, possibly indicative of an area of lacunar disease.  
There was no evidence of parenchymal or extra axial 
hemorrhage.  There was no evidence of abnormal intracranial 
enhancement.  Normal flow voids were identified in the dural 
sinuses and major cerebral blood vessels.  There was mild 
mucosal disease in the ethmoid air cells and left frontal 
sinus.  The impression was marked cerebellar volume loss with 
evidence of chronic cerebellar hemispheric infarction.  The 
foci of T2 hyperintensity in the centrum semi were noted to 
be nonspecific in nature and thought to represent small 
vessel ischemic change.  The examiner indicated that they did 
not have the characteristic imaging features of demyelinating 
plaques, but noted that such finding did not completely rule 
out a diagnosis of MS.  

A December 2002 VA outpatient note relates the findings of 
the veteran's MRI.  The clinical impression was possible MS, 
no evidence or history to suggest inherited cerebellar 
degeneration.  The provider indicated that given the 
inconclusive MRI, further testing was indicated.  In a 
January 2003 addendum to this note, the attending physician 
indicated that he had reviewed the veteran's history and 
concluded that the veteran had ataxia.  He noted that the 
veteran had been told that he had MS, but that evidence for 
that diagnosis was lacking.  He pointed out that the MRI 
revealed lesions which could be vascular or demyelinating, 
and that more tests would be ordered.

A somatosensory evoked potential study was performed in 
February 2003 to evaluate the veteran for dorsal column 
dysfunction.  Testing found no evidence of conduction 
abnormalities along the peripheral nerves stimulated, dorsal 
columns or medial lemniscal pathways.  A visual evoked 
potential study did not demonstrate any abnormality in the 
visual pathways.  Further testing in March 2003 resulted in 
an abnormal somatosensory evoked potential study suggesting a 
bilateral lesion in the dorsal column pathways between the 
lower spinal cord and the somatosensory cortex.

In a March 2003 statement the veteran indicated that he had 
nothing further to submit.  He maintained that the evidence 
of record was a sufficient basis on which to grant his claim 
of entitlement to service connection for MS.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's July 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  VA treatment records have been 
obtained, and appropriate VA examinations and testing have 
been conducted.  Employment health records identified by the 
veteran have been associated with the claims folder, and the 
veteran has also submitted statements from a former treatment 
provider.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the veteran's claim.  Moreover, the 
veteran indicated in March 2003 that he had no further 
evidence to submit.  The Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service incurrence or aggravation of MS may be presumed if it 
is manifest to a compensable degree within seven years after 
the veteran's separation from active military service. 38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for MS is not warranted.  The Board 
observes that although there are numerous references to 
possible MS and the veteran's reported history of MS in his 
recent VA treatment records, and that a former provider has 
indicated that the veteran presented to him in 1975 with 
complaints of dizziness, headaches and blurred vision, no 
clear diagnosis of MS has been made.  In this regard it is 
noted that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The veteran's employment health records from the 
1970s show references to an ear infection and probable 
labyrinthitis but make no reference to MS.  A July 2002 VA 
examination report notes the veteran's report of a previous 
MS diagnosis, but indicates that the veteran suffered from 
gait ataxia.  Moreover, a December 2002 VA treatment note 
indicates the possibility of cerebellar infarction, and a 
January 2003 addendum states that the veteran suffered 
instead from ataxia although he may have been told in the 
past that he had MS.  The author pointed out that evidence 
for MS was lacking.  

While the veteran believes that he has MS, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether the veteran suffers from MS is a 
medical question.  The preponderance of the medical evidence 
establishes that the veteran does not have MS.  Accordingly, 
the claim must be denied.


ORDER

Entitlement to service connection for MS is denied.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

